Citation Nr: 0909122	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-14 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed secondary to service-connected 
sinusitis. 

2.  Entitlement to service connection for esophageal hernia, 
claimed secondary to service-connected sinusitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to January 
1958 and from October 1961 to February 1969 with additional 
service of unverified dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 2000 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that in pertinent part denied 
service connection for GERD.  This appeal also comes from a 
January 2003 rating decision that in pertinent part denied 
service connection for esophageal hernia, claimed as 
secondary to service-connected sinusitis.  

In March 2007, the Board remanded the case for development.  
The case has been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant of any further action 
required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  In this case, clarification of an April 2008 
examination report is required.

In September 2003, otolaryngologist K. Donnelly, M.D., found 
an association between the Veteran's service-connected 
sinusitis and coughing (see claims files, volume 2).  The 
Veteran later testified that the doctor also felt that 
coughing led to regurgitation and thereby did cause or 
aggravate a hiatal hernia and GERD.  

In its March 2007 remand, the Board requested that an 
examination be performed by an appropriately qualified 
physician.  Thereafter, the physician should offer an opinion 
addressing the etiology of the two claimed disabilities, GERD 
and esophageal hernia.  The AOJ scheduled a compensation 
examination.  

An April 2008 VA compensation examination report reflects 
that an opinion addressing the etiology of GERD was offered; 
however, there is no opinion addressing the etiology of an 
esophageal hernia.  Where the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).

Accordingly, this case is REMANDED for the following action:

1.  The claims files should be forwarded 
to an appropriate specialist (an 
otolaryngologist if available) for an 
opinion addressing the etiology of GERD 
and esophageal hernia.  The physician is 
asked to review the pertinent medical 
history and answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that sinusitis with coughing and 
regurgitation has caused or 
aggravated GERD?  

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that sinusitis with coughing and 
regurgitation has caused or 
aggravated an esophageal hernia?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
Veteran may be reexamined if necessary. 

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims for service connection for GERD 
and esophageal hernia.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


